DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan (U.S. Patent No. 5,622,356).
Regarding claim 12, Duggan discloses a fence structural rail component (Fig. 9) comprising:
a lip (edge of 26b) arranged in proximity to a junction point on the fence structural rail component (Fig. 9), the lip (edge of 26b) having a profile to form an arc or an obtuse angle (the curved profile of 26b forms an obtuse angle between 26b and the fence rail) between the lip and a surface of the fence structural rail component (Fig. 9); and
a connection portion (Fig. 9) to interface with an opening of a fence post component (4).
Regarding claim 13, Duggan discloses that the lip (edge of 26b) comprises a body (26b) extending from a surface of the rail component in proximity to the junction point towards the fence post (4) component (Fig. 9).
Regarding claim 14, Duggan discloses a fencing system (2) comprising:
a fence post (4);
a fence rail contacting the fence post (4) at an angle (Fig. 5); and

Regarding claim 16, Duggan discloses a second fastener aperture (20) enclosing a fastener, wherein the fastener of the second fastener aperture is attached to the fence post (Column 3, lines 49-51).
Regarding claim 18, Duggan discloses that the body (26b) is integrated into the fence post, the fence rail, or a combination thereof (Fig. 9). The body is in contact with the fence post and the fence rail.
Regarding claim 19, Duggan discloses that the outer surface of the body (26b) forms an obtuse angle with respect to a surface of the fence rail (Fig. 9). The curved profile of 26b forms an obtuse angle between 26b and the fence rail.
Regarding claim 20, Duggan discloses that the outer surface of the body (26b) forms an obtuse angle with respect to a surface of the fence post (4, Fig. 9). The opposite edge of 26b than the edge that contacts the fence rail forms an obtuse angle with respect of the post because of the curved outer profile.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Na (U.S. Patent No. 8,414,068) in view of McCarroll (U.S. Patent No. 11,002,038).
Regarding claim 1, Na teaches a detachable device (7) comprising:
a body comprising a transitional surface (7-3), a back portion (Horizontal 7-2, Fig. 4), and a side portion (Vertical 7-2, Fig. 4), the body to be affixed to a rail (1) of a structure with the back portion in proximity to a surface of the rail (Fig.2-3);
wherein the side portion (Vertical 7-2) of the body is to be arranged proximate to a post (5) portion of the structure (Fig. 2). 
Na discloses a detachable device capable of being affixed to a rail of a fence structure.  
However, assuming arguendo regarding such, McCarroll teaches a fence structure utilizing a detachable device structurally and functionally similar to the detachable device disclosed by Na (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a detachable device as disclosed by Na with a fence structure as taught by McCarroll as the detachable devices are functional and structural equivalents within the art. 
Regarding claim 2, Na discloses that the transitional surface (7-3) has a profile that corresponds to a cutting swath of a rotating cutter. The transitional surface of the bracket is capable of preventing a cutter to not damage the rail and post.
Regarding claim 3, Na does not specify the material of the body.
McCarroll teaches that the body comprises a polyvinyl chloride material (Column 10, lines 52-54).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material 
Regarding claim 4, Na discloses that a plane defined by the side portion (Vertical 7-2) is approximately perpendicular (Fig. 2 and Fig. 4-5) to a plane defined by the back portion (Horizontal 7-2).
Regarding claim 5, Na discloses that the transitional surface (7-3) forms a tapered profile (Fig. 4-5) from the side portion (Vertical 7-2) to the back portion (Horizontal 7-2).
Regarding claim 6, Na discloses an adhesive (Column 4, lines 25-29) receptacle on the side portion (between vertical 7-2 and 9) of the body and an adhesive receptacle on the back portion of the body (between horizontal 7-2 and 9; Fig. 1).
Regarding claim 7, Na discloses that the transitional surface (7-3) of the body forms an arc between a first extremity and a second extremity (Fig. 4-5).
Regarding claim 8, Na discloses ribs (7-4) traversing the length of the body, wherein the ribs provide structural integrity to the body (Fig. 4-5).
Regarding claim 9, Na discloses a fastener aperture (7-5 on horizontal 7-2) arranged to enable a fastener (13-1, 13-2) to traverse a plane defined by the back portion of the body (Fig. 2-3).
Regarding claim 10, Na discloses a second fastener aperture (7-5 on vertical 7-2) arranged to enable a fastener (13-1, 13-2) to traverse a plane defined by the side portion of the body (Fig. 1-2).

McCarroll teaches a slide pathway (1306) surrounding the fastener aperture (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aperture of Na with the aperture and pathway of McCarroll as a simple substitution of one well known aperture for another in order to yield the predictable result of a slide pathway surrounding the fastener aperture.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duggan (U.S. Patent No. 5,622,356) in view of McCarroll (U.S. Patent No. 11,002,038).
Regarding claim 15, Duggan discloses a fastener aperture (20c, Fig. 4) enclosing a fastener (Column 3, lines 49-51), but does not explicitly disclose a slide pathway surrounding the fastener aperture.
McCarroll teaches a slide pathway (1306) surrounding the fastener aperture (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aperture of Duggan with the aperture and pathway of McCarroll as a simple substitution of one well known aperture for another in order to yield the predictable result of a fastener aperture enclosing a fastener and a slide pathway surrounding the fastener aperture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duggan (U.S. Patent No. 5,622,356) in view of Brechon (U.S. Patent No. 9,416,559).

Brechon teaches the use of polyvinyl chloride in a fence (Column 2, lines 33-36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fence material of Duggan with the fence material of Brechon as a simple substitution of one well known material for another in order to yield the predictable result of the fence post and the fence rail comprising a polyvinyl chloride material.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619